DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 16-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Claim 1, line 8 and dependent claim 8, line 5 recites the same limitation, namely “a PA stage” (emphasis added), and it is unclear how these two are related.
Claim 12, line 9 and dependent claim 16, line 5 recites the same limitation namely “a PA stage” (emphasis added), and it is unclear how these two are related.
Claim 1, line 4 and dependent claim 8, line 2 recites the same limitation, namely “a VGA stage” (emphasis added), and it is unclear how these two are related.
Claim 12, line 5 and dependent claim 16, line 2 recites the same limitation, namely “a VGA stage” (emphasis added), and it is unclear how these two are related.
Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6, 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (U.S. 8,452,251).
Regarding claim 1, Saunders (hereinafter, Ref~251) discloses (please see Figures 4-7 and related text for details) a vector modulator architecture for millimeter wave applications, comprising: 
an input splitter network (610/612/614 of Fig. 6A can be read as the claimed network OR at least they are functionally equivalent to it) configured to receive a radio frequency (RF) input signal and generate a plurality of quadrature signals at different phases as expected (please note: each path would obviously be different/delayed by 90 degrees as broadly described in col. 5, between lines 55-60); 
a variable gain amplifier (VGA) stage (630/632/634/636 of Fig. 6A) coupled to the input splitter network and configured to apply a first gain to one or more of the plurality of quadrature signals; 
a power combiner (620/660/670 can be read as the claimed combiner OR at least they are functionally equivalent to it) coupled to the VGA stage and configured to combine the plurality of quadrature signals into a combined RF signal; and 
a power amplifier (PA) stage (please note that more than one stages coupled in series can obviously be used in order to provide desirable/overall gain for the system) coupled to the power combiner and configured to apply a second gain to the combined RF signal and generate an output RF signal, meeting claim 1.  
Regarding claim 2, Ref~251 does not expressly suggest “wherein the input splitter network comprises a rat-race coupler connected to a plurality of Lange couplers”. However these meeting claim 2.   
Regarding claim 3, Ref~251 discloses the vector modulator architecture of claim 1, wherein the plurality of quadrature signals comprises a first signal at a first degree, a second signal at a second degree in quadrature with the first signal, a third signal at a third degree in quadrature with the second signal, and a fourth signal at a fourth degree in quadrature with the third signal as seen/expected from various embodiments of Fig. 4-7, meeting claim 3.  
Regarding claim 4, Ref~251 discloses the vector modulator architecture of claim 1, wherein the VGA stage comprises a plurality of VGA circuits, wherein the plurality of quadrature signals is coupled to respective ones of the plurality of VGA circuits on separate transmission lines to the power combiner as seen/expected, meeting claim 4.  
Regarding claim 5, Ref~251 discloses the vector modulator architecture of claim 4, wherein each of the plurality of VGA comprises a plurality of power amplifiers connected in series as obviously expected, since more than one stages would obviously be employed to achieve desirable gain for the system as widely-practiced in the field, meeting claim 5.  
Regarding claim 6, Ref~251 does not expressly suggest “wherein each of the plurality of VGAs comprises a plurality of blocking capacitors coupled to the plurality of power amplifiers to filter out low frequency components from a corresponding quadrature signal”.  However these are normal design parameters/features in the field, and it would have been obvious to employ said blocking/coupling capacitors in order to provide isolation for the system as well-known/widely-used in the art, meeting claim 6. 
.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8-10 and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).